Citation Nr: 1645752	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, L. W.




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction rests with the RO in Cleveland, Ohio.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Veteran's claims may be adjudicated.

During his July 2016 hearing, the Veteran testified that he began seeing a private audiologist in March 2012.  The Veteran reported that his audiologist related the Veteran's hearing loss to his military service.  See Hearing Transcript, pp. 6-7.  Records from this unidentified audiologist have not been associated with the claims file.  As such, the AOJ must attempt to obtain them.

The Veteran was afforded a VA audiological examination in April 2011.  The examiner opined that the Veteran's current hearing loss disability was less likely than not related to service.  In support of that conclusion, the examiner explained that a comparison of the Veteran's December 1965 entrance audiogram and February 1968 separation audiogram showed no significant threshold shift, which was commonly considered to be a decrease in hearing greater than the normal 10 decibel test / retest variability.  

Although the examiner noted the results of a June 1967 audiogram, which showed a shift of ten decibels or greater in the left ear at 500 Hertz, 1,000 Hertz, 2,000 Hertz, and 3,000 Hertz, and in the left ear at 500 Hertz, 1,000 Hertz, 3,000 Hertz, and 4,000 Hertz, the examiner did not comment on these findings in his opinion or address their significance.  Moreover, an audiogram contained in a September 1969 Temporary Disability Retired List Re-evaluation examination report showed significant threshold shifts from the December 1965 and February 1968 audiograms as well.  The September 1969 audiogram was not referenced in the examination report.  Thus, an addendum opinion addressing these findings is necessary.  

As to the Veteran's tinnitus claim, the examiner stated that an opinion could not be reached without resorting to speculation.  The examiner cited the Veteran's inability to recall when his tinnitus began, and relied on the finding that the Veteran had no significant threshold shift during service.  Given the examiner's reliance on the lack of a threshold shift despite the results of the June 1967 audiogram, an addendum opinion is also required for the tinnitus claim.

The requested opinions should also address the treatise articles submitted by the Veteran in March 2014 entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss and Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth, as well as the July 2016 testimony of the Veteran and his wife.  

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed hearing loss and tinnitus, including the private audiologist he referred to during the July 2016 hearing.  See Hearing Transcript, pp. 6-7.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Forward the claims file to the author of the April 2011 VA examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any current bilateral hearing loss disability had its onset during, or was caused by or related to, military service to include his credible reports of excessive in-service noise exposure.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during, or was caused by or related to, military service, to include his credible reports of excessive in-service noise exposure.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is caused by the Veteran's hearing loss disability.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is aggravated (i.e., chronically worsened) by the Veteran's hearing loss disability.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the hearing loss disability.

In providing the requested opinions, the examiner should address the significance of any puretone threshold shifts evident from the December 1965, June 1967, February 1968, and September 1969 audiograms, as well as the testimony of the Veteran and his wife during the July 2016 videoconference hearing.  

The examiner should also address the articles submitted by the Veteran in March 2014 entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss and Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




